Adams, J.
Proof of possession is presumptive proof of ownership. Greenleaf on Ev., 1st Mol., Sec. 34. The plaintiff made a prima faeie case by proof of possession. The presumption was not overcome by proof that the defendant afterwards acquired possession, because it appeared that he broke the plaintiff’s inclosure and took the calf from the plaintiff’s possession. He could acquire no legal advantage thereby.
Nor was the presumption in favor of the plaintiff overcome by the evidence as to ownership prior to the taking of posses-' sion by the plaintiff, because the court finds that the evidence on that point is balanced. We are of the opinion, therefore, that the decision of the Circuit Court was correct.
Affirmed.